Citation Nr: 0801926	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected lower 
extremity disabilities.

2.  Entitlement to a rating in excess of 10 percent for 
iliotibial band syndrome of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
iliotibial band syndrome of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus with plantar fasciitis.

5.  Entitlement to an initial compensable rating for shin 
splints, right leg.

6.  Entitlement to an initial compensable rating for shin 
splints, left leg.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 2004 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Lincoln, Nebraska.  In April 2006, the veteran testified 
before the undersigned at a Board videoconference hearing.  A 
transcript of that hearing has been incorporated into the 
claims file.

The issues of entitlement to increased initial ratings for 
right and left knee disabilities, bilateral pes planus with 
plantar fasciitis, and shin splints of the right and left 
legs are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




FINDING OF FACT

The weight of medical evidence establishes that the veteran 
does not have a low back disability related to service or to 
a service-connected disability.


CONCLUSION OF LAW

Chronic lumbosacral strain was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issue of entitlement to service connection for 
a low back disability in August 2004.  As this letter was 
prior to the November 2004 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

In further regard to the issue of entitlement to service 
connection for a low back disability, VA has fulfilled its 
duty to notify the appellant in this case.  In the August 
2004 letter as well as an April 2005 letter, the RO informed 
the appellant of the evidence needed to substantiate this 
claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that these letters explicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the service connection 
claim, the Board finds that the veteran is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claim for 
service connection on appeal.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him VA 
examinations during the appeal period.  The appellant was 
also provided with the opportunity to attend a Board hearing 
which he attended in April 2006.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists with 
respect to this service connection claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claim on appeal and that adjudication of 
the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.

II.  Facts

The veteran's service medical records are devoid of 
complaints of or treatment for back problems.  They include a 
Report of Medical Examination in January 2004 showing a 
normal clinical evaluation of the veteran's spine.  They also 
include an August 2004 health record noting that a medical 
history review at separation did not reveal any interval 
changes to the veteran's medical history since the January 
2004 entrance examination.  

In August 2004, the veteran filed a claim for service 
connection for various disabilities, to include "low back 
pain".  

During a VA examination in October 2004, the veteran reported 
having low back pain since boot camp.  He reported 
experiencing low back discomfort after participating in a 10 
mile forest hike with full gear in service, but denied any 
specific event or injury.  He denied radiating pain or 
associated bowel, bladder or erectile dysfunction problems.  
He also denied that this disability had any adverse effects 
on his occupation.  He sat, stood, and walked with an erect 
posture and an unimpaired gait.  Lumbosacral x-rays were 
normal.  The veteran was diagnosed as having episodes of 
strain of the lumbosacral spine of musculoligamentous origin 
with minimal functional impairment and full range of motion.  

In November 2004, the RO denied the veteran's claim of 
entitlement to service connection for episodes of strain of 
the lumbosacral spine on a direct basis.  

In the veteran's notice of disagreement dated in April 2005, 
the veteran asserted that his lumbosacral spine disability 
was secondary to his service-connected knee and foot 
disabilities.  He said that a fall in March 2005 caused by 
his knee giving out on him "increased the damage to the back 
extensively".

In April 2005, the veteran underwent another VA examination 
for his claimed back disability.  The veteran relayed his 
feeling that his back disability was secondary to his lower 
extremity diagnoses.  He denied experiencing any accidents to 
his back prior to or subsequent to service.  The examiner 
reviewed X-rays taken in October 2004 and said that they 
revealed no evidence of spondylolysis or spondylolisthesis, 
and no evidence of fracture or dislocation.  The examiner 
diagnosed the veteran as having chronic lumbosacral strain 
without radiculopathy.  

With respect to the diagnosis above, the examiner opined that 
the veteran's chronic lumbosacral strain was not caused by or 
a result of his lower extremity diagnoses (bilateral 
iliotibial band syndrome, pes planus, or plantar fasciitis).  
He explained that the veteran's "lower extremity diagnoses 
are symmetric, therefore, cause no asymmetry with his gait 
pattern nor does he walk without [sic] an appreciable limp."  
He further indicated that there was no obvious evidence of 
gross abnormality of the veteran's lower extremities that 
would lead to asymmetric axial loading of his lumbosacral 
spine.  He further noted that there were no radiographic 
abnormalities that would lead him to believe that the veteran 
had increased wear and tear in the lumbosacral spine 
secondary to his documented lower extremity service-connected 
diagnoses.  He further stated that the veteran's back strain 
was not aggravated by his service-connected lower extremity 
symptoms for the same reasons he explained above.  He added 
that no increased symptoms of the veteran's lumbosacral spine 
were associated with his lower extremity diagnoses and 
concluded by opining that the veteran's chronic lumbosacral 
strain was not caused by or the result of his bilateral 
iliotibial band syndrome, plantar fasciitis and pes planus.  

In a July 2005 rating decision, the RO continued the denial 
of the veteran's claim for service connection for a low back 
disability on a secondary basis.  That is, the RO determined 
that the veteran's claimed back disability was not related to 
his service-connected knee, shin or foot disabilities.  

During a Board hearing in April 2006, the veteran testified 
that he slowly had worsening problems with his lower back 
following his discharge from service.  He said he truly felt 
that he did not walk the same way as he did for the last 22 
years and he attributed this to his lower extremity 
disabilities.  He complained of a limp with prolonged 
standing or walking.  

In January 2007, the Board received additional VA medical 
reports.  These reports do not pertain to the veteran's 
claimed back disability.

III.  Analysis

Pertinent Law and Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for a 
low back disability is not warranted on either a direct basis 
or as secondary to a service-connected disability.

First, regarding direct service connection, the Board notes 
that the medical evidence does not establish that the veteran 
was seen for low back problems in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Although he contends that he 
suffered from low back discomfort in service, his service 
medical records are devoid of any complaints or treatment 
regarding back problems.  

The first postservice medical evidence of back problems is an 
October 2004 VA examination report diagnosing the veteran as 
having episodes of strain of the lumbosacral spine of 
musculoligamentous origin with minimal functional impairment 
and full range of motion.  X-rays taken of the lumbosacral 
spine at this time were normal, and the examiner did not 
relate the veteran's low back diagnosis to service.  

Regarding consideration of this claim on a secondary basis, 
there is no favorable medical evidence relating the veteran's 
claimed low back disability to his service-connected 
iliotibial band syndrome of the right and left knees, 
bilateral shin splints or pes planus of the right and left 
feet.  In fact, the only medical nexus opinion in this regard 
militates against the veteran's claim.  In this regard, an 
April 2005 VA examiner opined that the veteran's chronic 
lumbosacral strain was not caused by, the result of, or 
aggravated by the veteran's service-connected bilateral 
iliotibial band syndrome, plantar fasciitis or pes planus.  
The examiner explained that the veteran's lower extremity 
diagnoses were symmetric and caused no asymmetry with his 
gait pattern.  He apparently did not walk with an appreciable 
limp.  He also stated that there was no obvious evidence of 
gross abnormality of the lower extremities that would lead to 
asymmetric axial loading of the lumbosacral spine and no 
radiographic abnormalities that would lead him to believe 
that the veteran had increased wear and tear in the 
lumbosacral spine.  There is no medical evidence that is 
contrary to this examiner's opinion.  Further, at the October 
2004 VA examination, the veteran had an unimpaired gait.

The veteran's own contentions regarding a relationship 
between his service-connected knee, shin and foot 
disabilities and low back disability are also insufficient to 
establish service connection.  This is so since the veteran, 
as a layman, is not competent to offer an opinion on medical 
matters, to include the etiology of a disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Accordingly, the Board finds that the claim for service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to service connection for a low back 
disability, claimed as secondary to service-connected lower 
extremity disabilities, is denied.


REMAND

The veteran submitted additional evidence to support his 
increased rating claims for knee, shin and foot disabilities 
at the Board videoconference hearing in April 2006 and signed 
a written waiver of review of this evidence by the RO in the 
first instance.  See 38 C.F.R. § 20.1304 (West 2002); 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F.3d 1339 (Fed. Cir. 2003).  Subsequently, in 
December 2006, the veteran underwent additional VA orthopedic 
examinations for his claimed knee and shin disabilities and 
the examination reports have been associated with the 
veteran's claims file.  However, as this evidence precedes 
the July 2005 statement of the case and there is no written 
waiver of RO review of this relevant evidence by the veteran 
or his representative, a remand is in order so that the 
evidence can be reviewed by the RO in the first instance.  
Id.  

Also, although the December 2006 examination reports are 
relevant to the increased rating claims on appeal, the range 
of motion findings contained in the reports do not conform to 
the range of motion criteria under VA's Schedule for Rating 
Disabilities with respect the veteran's right and left knees.  
Consequently, clarification should be sought with respect to 
these findings.  38 U.S.C.A. § 5103A(d).

Lastly, in regard to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for bilateral pes 
planus with plantar fasciitis, the December 2006 VA 
examination reports do not include findings regarding this 
disability despite the veteran's assertion at the April 2006 
Board hearing that this disability has worsened.  The Court 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) [where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted].  
Accordingly, the veteran must be afforded a new examination 
to determine the current severity of his service-connected 
bilateral pes planus with plantar fasciitis.  38 U.S.C.A. 
§ 5103A(d).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Obtain a medical addendum opinion 
from the December 2006 VA examiner 
regarding the range of motion findings of 
the veteran's knees.  That is, ask the 
examiner to provide range of motion 
findings that conform to VA's Schedule 
for Rating Disabilities found under 
38 C.F.R. 4.71, Diagnostic Codes 5260, 
5261 & Plate II.  If the examiner is not 
available, the veteran should be afforded 
another examination of his knees.

2.  Schedule the veteran for a VA 
examination to determine the present 
severity of his service-connected 
bilateral pes planus with plantar 
fasciitis.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
conjunction with the examination.  
Examination findings should conform to 
pertinent rating criteria, such as 
whether there is weight-bearing line over 
or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation 
and use of the feet.  Also, whether there 
is objective evidence of marked 
deformity, pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities.  In 
addition, whether there is marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendoachillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  

3.  The RO should then review the claims 
file, to include all evidence submitted 
and obtained since the July 2005 
statement of the case, and determine if 
the claims on appeal can be granted.  If 
not, the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


